—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered August 4, 1994, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court correctly denied suppression of the gun found in the defendant’s possession. The specificity of the information provided by an anonymous tip and the congruity between that information and the circumstances actually encountered provided the police officers with reasonable basis to detain the defendant, at which time one of the officers observed the gun which was then properly seized (see, People v Benjamin, 51 NY2d 267).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., O’Brien, Sullivan and McGinity, JJ., concur.